COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Melanie D. Horton
Appellate case number:      01-21-00324-CV
Trial court case number:    2020-39175
Trial court:                80th District Court of Harris County
       Relator, Melanie D. Horton, has filed a petition for a writ of mandamus. The Court
requests a response to the petition from the real party in interest, Kafi, Inc. The response,
if any, is due to be filed with this Court no later than twenty days of the date of this
order.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra_____
                    Acting individually  Acting for the Court

Date: __July 1, 2021____